Citation Nr: 1807246	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in November 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Diabetes Mellitus

Dr. Tran, the Veteran's previous private physician, indicated in an April 2013 letter that the Veteran was insulin dependent and on a restricted ADA diet.  Dr. Tran also indicated the Veteran required restricted activities due to his diabetes.  At the recent hearing before the undersigned, the Veteran asserted that his diabetes has worsened over the years.  The Veteran has not been provided a VA examination for his diabetes mellitus during the course of this appeal; he should be afforded one on remand to assess the current severity of his diabetes.  

The Veteran also reported that he has received treatment from VA facilities since at least 2013.  As none of the Veteran's VA treatment records have been associated with the claims file, these records should be obtained on remand.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Bilateral Hearing Loss

The Veteran's service treatment records are silent for complaints or treatment for hearing loss, including his June 1970 separation examination.  However, he testified that he was exposed to loud noise during rifle training and when he was in Vietnam Howitzers were shot over his head at night.  He asserted that he first noticed problems with his hearing within a few years of service discharge.  He denied excessive noise after discharge.  The Veteran has not been provided a VA examination and one should be afforded an examination on remand to evaluate the nature and etiology of his claimed bilateral hearing loss.  

The Veteran also stated that he has received treatment for his hearing condition at VA.  As mentioned previously, his VA treatment records have not been associated with the claims file and thus, these records should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated since 2013.

2.  Schedule the Veteran for a VA examination to assess the current severity of his diabetes mellitus.  All indicated tests and studies shall be conducted.  All relevant records, including any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's diabetes, and fully describe the impact of the disability on his daily and occupational functioning.  

3.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his claimed bilateral hearing loss.  The entire claims file, including a copy of this remand, must be reviewed by the appropriate examiner.  All appropriate diagnostic testing must be conducted. 

(a)  The examiner is to identify any current hearing loss disability, per VA regulation, found on examination or in the records received in connection with this remand.

(b)  If a current hearing loss disability is noted, the examiner is to provide an opinion as to whether it is at least as likely as not that such had onset in service, or is otherwise related to active service; or whether it had onset within one year of service discharge. 

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




